NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ALBERT M. ROBINSON,              )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-3088
                                 )
TERESA LYNN BOUCHER,             )
CURTRIGHT COLLINS TRUITT, JOHN )
DOE EMPLOYEES 1-4 OF THE LAW )
FIRM OF CURTRIGHT C. TRUITT, and )
JANE ROBINSON,                   )
                                 )
           Appellees.            )
________________________________ )


Opinion filed June 8, 2018.

Appeal from the Circuit Court for
Sarasota County; Andrea McHugh, Judge.

Albert M. Robinson, pro se.

Richard Akin II of Henderson, Franklin,
Starnes & Holt, P.A., Fort Myers, for
Appellees Teresa Lynn Boucher,
Curtright Collins Truitt, and John Doe
Employees 1-4 of the law firm of
Curtright C. Truitt.

No appearance for appellee, Jane
Robinson.


PER CURIAM.
          Affirmed.


NORTHCUTT and LUCAS, JJ., and CASE, JAMES, ASSOCIATE SENIOR JUDGE,
Concur.




                                 -2-